DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While claim 15 recites “disclosing at least one of the video data, audio data, photographic data, and location information only in response to an order of a court of competent jurisdiction”, it is unclear as to what exactly would constitute “disclosing” the data in this context.

Claim 15 recites “providing a media system relative to a user” which renders the claim indefinite as the exact scope of the claim is unclear.  It is unclear exactly what action would constitute the “providing” step in the context of providing a media system. 

Claim 15 recites “disclosing at least one of the video data, audio data, photographic data, and location information only in response to an order of a court of competent jurisdiction” which renders the claim indefinite as the exact scope of the claim is unclear.  As this limitation appears to be directed to the actions performed by a person in a specific scenario responsive to a legal requirement which creates confusion as to when direct infringement would occur.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson (US 2018/0103206 A1) (of record).
As to claim 1, Olson discloses a visible wearable device to be worn by a user (Fig. 1), the system comprising:
a housing configured to be worn by the user (Fig. 1, 110; paragraph 62-63);

a power source for powering the first camera (battery and charging circuitry; paragraph 73-77); and
a transmitter system transmitting the visual data file to a location remote from the user (transceiver, 152; paragraph 71).

As to claim 2, Olson discloses a global position system (GPS) receiver disposed in the housing (paragraph 32, 71-72, 85), the global position system configured to receive global positioning coordinates of the housing and output a GPS data file (paragraph 32, 71-72, 85, 92), and the transmitter system transmitting the GPS data file to the location remote from the user (paragraph 32, 71-72, 85, 92).

As to claim 3, Olson discloses an accelerometer configured to detect a shock or impact and output a detection alert (paragraph 26, 81, 85-86, 94, 96), and the transmitter system transmitting the detection alert (paragraph 26, 81, 85-86, 94, 96, 133).

As to claim 4, Olson discloses wherein the accelerometer is disposed in the housing (paragraph 81, 94, 96, 109, 113).



As to claim 6, Olson discloses a switch member disposed in or on the housing, the switch member configured to output a response signal when manually actuated by the user, and the transmitter system transmitting the response signal (button to start/stop transmission of video signal to server; paragraph 21, 83, 88, 92, 142).

As to claim 7, Olson discloses a second housing configured to be worn by the user (camera on helmet transmitting video; paragraph 27, 146);
a second camera disposed in the second housing, the second camera being configured to record a visual scene and output a visual data file (camera on helmet transmitting video; paragraph 27, 146);
a second power source for powering the second camera (paragraph 27, 146);
a second system transmitter transmitting the visual data file to the location remote from the user (paragraph 27, 146).

As to claim 8, Olson discloses wherein the transmitter system continuously transmits the visual data file to the location remote from the user (“second mode” consisting of continuous video stream; paragraph 85, 88, 105).



As to claim 10, Olson discloses securely storing the visual data file at the location remote from the user (encrypted content provide to authorized users; paragraph 13, 22, 108).

As to claim 12, Olson discloses a visible wearable device to be worn by a user (Fig. 1), the system comprising:
one or more housings configured to be worn by the user (Fig. 1, 110; paragraph 62-63);
one or more cameras disposed in the housing (image sensors, 116; paragraph 62), the one or more cameras being configured to record one or more visual scenes and output one or more visual data files (paragraph 13, 25, 62, 70, 85);
one or more power sources for powering the one or more cameras (battery and charging circuitry; paragraph 73-77);
one or more transmitters transmitting the one or more visual data files to a location remote from the user (transceiver, 152; paragraph 71).

Claims 1, 2, 6, 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan (US 2013/0202274 A1) (of record).

a housing configured to be worn by the user (paragraph 46-47);
a first camera disposed in the housing (paragraph 46-47), the first camera being configured to record a visual scene and output a visual data file (paragraph 62, 81);
a power source for powering the first camera (paragraph 72); and
a transmitter system transmitting the visual data file to a location remote from the user (paragraph 61, 67, 81).

As to claim 2, Chan discloses a global position system (GPS) receiver disposed in the housing (paragraph 90), the global position system configured to receive global positioning coordinates of the housing and output a GPS data file (paragraph 90), and the transmitter system transmitting the GPS data file to the location remote from the user (paragraph 90).

As to claim 6, Chan discloses a switch member disposed in or on the housing, the switch member configured to output a response signal when manually actuated by the user, and the transmitter system transmitting the response signal (button to start/stop transmission of video signal to server; paragraph 50, 85-87).

As to claim 10, Chan discloses securely storing the visual data file at the location remote from the user (paragraph 136).



As to claim 12, Chan discloses a visible wearable device to be worn by a user (paragraph 46), the system comprising:
one or more housings configured to be worn by the user (paragraph 46-47);
one or more cameras disposed in the housing (paragraph 46-47), the one or more cameras being configured to record one or more visual scenes and output one or more visual data files  (paragraph 62, 81);
one or more power sources for powering the one or more cameras (paragraph 72);
one or more transmitters transmitting the one or more visual data files to a location remote from the user (paragraph 61, 67, 81).

As to claim 13, Chan discloses wherein the one or more transmitters comprises a cellular telephone (paragraph 71, 92).

As to claim 14, Chan discloses wherein the cellular telephone is wirelessly coupled to a transmitter disposed within the one or more housings for receiving the one or more visual data files, the cellular telephone configured to receive the one or more .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Olson in view of Mann et al. (Mann) (WO 2009/052618 A1) (of record).
As to claim 15, Olson discloses a method of storing and retrieving data, the method comprising:
providing a media system relative to a user (Fig. 1, 110; paragraph 62-63);
collecting at least one of video data, audio data, and photographic data from the media system (paragraph 13, 25, 62, 70, 85);
monitoring location information of the user (paragraph 32, 71-72, 85, 92);
continuously wirelessly transmitting at least one of the video data, audio data, and photographic data to a remote computer, the remote computer being separate from the user (server 701, Fig. 9; paragraph 85, 88, 105);
wirelessly transmitting the location information to the remote computer (paragraph 32, 71-72, 85, 92).

In an analogous art, Mann discloses a system for storing and retrieving media content (wearable device capturing video content; Fig. 1, page 5, line 25-page 6, line 24) which will disclose the at least one of the video data, audio data, photographic data, and location information only in response to an order of a court of competent jurisdiction (page 29, line 7-11) so as to capture evidence which may be viewed in a court of law while still protecting people’s privacy (page 29, line 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olson’s system to include disclosing only in response to an order of a court of competent jurisdiction, as taught in combination with Mann, for the typical benefit of capturing evidence which may be viewed in a court of law while still protecting people’s privacy.

As to claim 16, Olson and Mann disclose extracting the photographic data from the video data (storing continuous video and transmitting a single frame; see Olson at paragraph 23, 26, 107).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Olson and Mann and further in view of Slavin et al. (Slavin) (US 9,852,599 B1) (of record).

In an analogous art, Slavin discloses a wearable device receiving and storing input from a plurality of sensors (Fig. 1, column 2, lines 12-27, column 3, lines 33-61, column 5, lines 51-65) which will analyze at least one of the video data, audio data, and photographic data to determine a likelihood of danger to a user (determining relative scores and confidence levels for different dangerous events, such as a kidnapping or injury; column 10, line 59-column 11, line 15, column 12, lines 10-38, column 15, line 64-column 16, line 33) so as automatically alert to dangerous situations when the user is unable to (column 18, line 17-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olson and Mann’s system to include determining likelihood of danger to a user, as taught in combination with Slavin, for the typical benefit of automatically alerting to dangerous situations when the user is unable to.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Olson and Mann and further in view of Hausdorff et al. (Hausdorff) (US 2012/0101411 A1).
As to claim 18, while Olson and Mann disclose analyzing accelerometer data to determine if a user is walking, running or fallen (see Olson at paragraph 85, 88), they 
In an analogous art, Hausdorff discloses a wearable device receiving accelerometer data (Fig. 1A-C, 20; paragraph 109-110, 124-125) and analyzing accelerometer data using artificial intelligence configured to perform gait recognition of a user (paragraph 96-99) so as to detect and alert when a user has fallen or has a history of nearly falling (paragraph 114, 135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olson and Mann’s system to include analyzing accelerometer data using artificial intelligence configured to perform gait recognition of a user, as taught in combination with Hausdorff, for the typical benefit of detecting and alerting when a user has fallen or has a history of nearly falling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/          Primary Examiner, Art Unit 2424